~   \   .   - .~

        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of 1



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                        v.                                             (For Offenses Committed On or After November I, 1987)


                       Marta Lidia Hernandez-De Hernandez                              Case Number: 3:19-mj-20679

                                                                                       Robert Carriedo
                                                                                       Defendant's Attorney


        REGISTRATION NO. 83072298
        THE DEFENDANT:
         IZI pleaded guilty to count(s) 1 of Complaint
                                                   ------~-------------------------------------------------
         0 was found guilty to count(s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                    Nature of Offense                                                             Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

         D The defendant has been found not guilty on count(s)
                                                               --------------------------------------
         0 Count(s)                                                 dismissed on the motion of the United States.
                            -----------------------------------
                                                                        IMPRISONMENT
               The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
        imprisoned for a term of:

                                       ¥    TIME SERVED                          0                                           days

         IZI       Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI       Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the       defendant's possession at the time of arrest upon their deportation or removal.
         D         Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, May 3, 2019
                                                                                     Date of Imposition of Sentence


        Received
                        ou .M
                             ~    \:                                                 ~RRYM.KURREN
                                                                                     UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                         3: 19-mj-20679
